     Case 2:20-cv-00195-JAM-CKD Document 137 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THOMAS SCHMITZ, et al.,                                 Case No. 2:20-cv-00195-JAM-CKD
12
                                             Plaintiffs, [PROPOSED] ORDER GRANTING
13                                                       DEFENDANTS’ EX PARTE
                    v.                                   APPLICATION FOR AN EXTENSION
14                                                       OF TIME TO RESPOND TO THIRD
                                                         AMENDED COMPLAINT
15   A. ASMAN, et al.,
16                                         Defendants.
17

18        Defendants Dr. Kuich and J. Lizarraga (“Defendants”) apply ex parte under Local Rule

19   144(c) for an extension of the deadline to respond to the Third Amended Complaint to May

20   March 4, 2021. After full consideration, and good cause appearing, IT IS ORDERED that

21   Defendants’ ex parte application (ECF No. 136) is GRANTED.

22
     Dated: February 5, 2021
23                                                       _____________________________________
24                                                       CAROLYN K. DELANEY
                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         1
        [Proposed] Order Granting Defs.’ Ex Parte Appl. Ext. Time Resp. Third Am. Comp. (2:20-cv-00195-JAM-CKD)
